Citation Nr: 0927206	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  05-18 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
degenerative disc disease of the lumbar spine. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1970 to January 1974 and from December 1976 to 
December 1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decision in January 2005 of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

In September 2007, the Veteran failed to appear for a hearing 
before the Board. Without good cause shown for the failure to 
appear, the request for the hearing is deemed withdrawn. 38 
C.F.R. § 20.704(d).

In January 2009, the Board remanded the claim for further 
development. As the requested development has been completed, 
no further action to ensure compliance with the remand 
directive is required.  Stegall v. West, 11 Vet. App. 268 
(1998).  


FINDING OF FACT

The manifestations of lumbar degenerative disc disease are 
flexion greater than 60 degrees, the combined range of motion 
of the lumbar spine is greater than 120 degrees, and there is 
no muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour; also there are no 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during a twelve month 
period. 


CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for 
degenerative disc disease of the lumbar spine are not met. 
38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.40, 4.45, 4.59, Diagnostic Codes 5003 and 5242 
(2008). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant. Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004). 

On the initial claim for increase, the RO provided pre-
adjudication VCAA notice by letter, dated in January 2004, 
addressing the underlying claim of service connection. Where, 
as here, service connection has been granted and the initial 
rating has been assigned, the claim of service connection has 
been more than substantiated, the claim has been proven, 
thereby rendering 38 U.S.C.A. §5103(a) notice no longer 
required because the purpose that the notice was intended to 
serve has been fulfilled.  Once the claim of service 
connection has been substantiated, the filing of a notice of 
disagreement with the RO's decision, rating the disability, 
does not trigger additional 38 U.S.C.A. § 5103(a) notice.  
Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) 
and § 3.159(b)(1) is no longer applicable in the claim for an 
initial higher rating. Dingess, 19 Vet. App. 473; Dunlap v. 
Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. 
Peake, 21 Vet. App. 128 (2008).

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
a claim. VA conducted the necessary medical inquiry to 
determine the severity of the low back disability by 
affording the Veteran VA rating examinations in July 2004 and 
in December 2006.  

The claim was remanded by the Board in January 2006 for a VA 
examination to determine whether there were objective 
neurological abnormalities associated with degenerative disc 
disease that may be rated separately.  The RO scheduled the 
Veteran for a VA rating examination in February 2009, and 
when he failed to appear, the examination was rescheduled in 
March 2009, but the Veteran also failed to report for that 
examination. On each occasion he did not offer any reason for 
such failure. 

Because this is initial rating claim it is considered an 
original compensation claim, and when a Veteran fails to 
report for an examination the claim is rated on the evidence 
of record.  38 C.F.R. § 3.655(b).  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

On VA examination in July 2004, the Veteran complained of low 
back pain, radiating to the left leg.  On physical 
examination straight leg raising was negative, bilaterally.  
The deep tendon reflexes were 3/4 at the knees and 2/4 at the 
ankles. There was diminished sensation to pinprick and 
vibratory stimulation of both feet. Lumbar extension was to 
30 degrees, flexion was to 100 degrees, lateral bending was 
to 30 degrees to the right and to the left, and rotation was 
to 45 degrees in both directions. His gait was normal. He 
could walk on his heels and on his toes. There was no 
scoliosis. There was normal lumbar muscle tone.  The 
impression was degenerative disc disease of the lumbar spine 
with moderate symptoms with minimal disability. 

It was commented that the Veteran had back pain with 
intermittent radiation down the left leg "but currently he 
has none of this." His ability to walk was normal. He used 
no assistive devices. There was no significant affect on his 
usual occupation. There was no additional limitation with 
repetitive use and no additional limitation during flare-ups.  
There was no objective evidence of painful motion, spasm, 
weakness or tenderness. He had had no incapacitation during 
the last 12 months because of his low back. 

In May 2005, a private chiropractor reported having treated 
the Veteran in December 2004 for severe sharp, stabbing, and 
burning pain that radiated down the left leg.  The pertinent 
findings were decreased deep tendon reflexes at the knees and 
ankles. He had a positive right straight leg raising and heel 
drop test.  The diagnosis was chronic lumbar subluxation 
complicated by severe disc degeneration. He was put on a 
treatment plan to reduce pain and swelling, increase 
mobility, and restore function.  The records of the 
chiropractor show that in March 2005 the Veteran's deep 
tendon reflexes at the knees and ankles were equal and 
symmetric. He could heel-walk and toe-walk without 
difficulty. There were no abnormalities of sensation in the 
lower extremities. Strength in the lower extremities was 5/5. 

In June 2005, a private doctor reported that on a review of 
the musculoskeletal system the Veteran denied spinal 
problems. 

On VA examination in December 2006, the Veteran complained of 
chronic, constant low back pain down the left leg.  He did 
not use an assistive device. He did not now have an 
occupation.  There was no additional limitation with flare-
ups or interference with daily activities.  He had not had 
incapacitating episodes in the past year.  He denied urinary 
and fecal incontinence. 

On physical examination, the Veteran had a normal curvature 
of the lumbar spine. The lumbar spine was nontender to 
palpation and there were no deformities. Flexion was to 90 
degrees with pain at 90 degrees.  Extension was to 20 degrees 
with pain at that point, and a loss of 10 degrees due to 
pain.  Lateral bending to the right and to the left was to 25 
degrees with pain with a loss of 5 degrees due to pain. Right 
and left rotations were to 25 degrees with pain. Active 
motion did not produce any weakness, fatigue or 
incoordination.  The deep tendon reflexes were 1+ and equal, 
bilaterally. Foot drop was negative, bilaterally. He had 
normal motor skills. There was no muscle atrophy or spasm. 
The straight leg raising was to 30 degrees on the left and to 
45 degrees in the right leg with lower lumbar pain. There was 
no additional loss of range of motion with repetitive 
movements. His gait was normal. The diagnosis was 
degenerative arthritis of the spine, chronic low back pain, 
primarily with doing yard work or bending over with 
occasional pain down the left leg to the knee.  

General Rating Principles

A rating for a service-connected disability is determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based as far as 
practical on average impairment in earning capacity.  
Separate Diagnostic Codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings." Fenderson v. West, 12 
Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 
509-510 (2007) (staged ratings may be assigned during the 
appeal of any increased rating claim).

When rating a disability of the musculoskeletal system, 
functional loss due pain, weakened movement, and fatigability 
are factors to be considered. 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Following receipt in December 2003 of the initial claim of 
service connection, in a rating decision in January 2005, the 
RO granted service connection for degenerative disc disease 
of the lumbar spine and assigned an initial 10 percent under 
Diagnostic Code 5242 (degenerative arthritis of the spine).  

Inasmuch as the Veteran is service-connected for lumbar 
degenerative disc disease, the criteria of Diagnostic Code 
5243 (intervertebral disc syndrome) also apply. 

Under Diagnostic Code 5243, the criteria for a 20 percent 
rating based on orthopedic manifestations are forward flexion 
of the thoracolumar spine greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumar spine not greater than 120 degrees (the 
maximum combined range of motion being 240 degrees), or 
muscle spasm or guarding severe enough to result in abnormal 
gait or abnormal spinal contour.  

Under Diagnostic Code 5243, intervertebral disc syndrome 
(IVDS) is to be evaluated either under the general rating for 
disease and injuries of the spine (outlined above) or under 
the formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  

Under Diagnostic Code 5243, the criteria for a 20 percent 
rating are incapacitating episodes have a total duration of 
at least 2 weeks but less than 4 weeks during the past 12 
months.  Incapacitating episodes are acute signs and symptoms 
due to that require bed rest prescribed by and treatment by a 
physician. 

Analysis

It is clear that the Veteran has not had incapacitating 
episodes for which a physician has prescribed bed rest.  
Also, while the Veteran has at times complained of radicular 
pain, no objective neurological abnormality has been 
identified by either private or VA health-care providers.  

As for orthopedic manifestations, the evidence consists of 
both VA and private records.  There is no evidence abnormal 
gait or spinal contour due to muscle spasm or guarding.  
Flexion is not less than 90 degrees and the combined range of 
motion is not less than 210 degrees.  

As the criteria for the next higher rating under either 
Diagnostic Code 5242 or 5243 have not been met, the 
preponderance of the evidence is against an initial rating 
higher than 10 percent for degenerative disc disease of the 
lumbar spine at any time during the appeal period, and the 
benefit-of-the- doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).



Extraschedular Rating

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
the service-connected disability are inadequate. This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria. 

If the criteria reasonably describe the disability level and 
symptomatology, then the disability picture is contemplated 
by the Rating Schedule, and the assigned schedular evaluation 
is, therefore, adequate and referral for an extraschedular 
rating is not required. Thun v. Peake, 22 Vet. App. 111, 115 
(2008).

Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, and provided for higher 
ratings for more severe symptoms.  For these reasons, the 
disability picture is contemplated by the Rating Schedule, 
and the assigned schedular ratings are, therefore, adequate.  
Consequently, referral for extraschedular consideration is 
not required under 38 C.F.R. § 3.321(b)(1).


ORDER

An initial rating higher than 10 percent for degenerative 
disc disease of the lumbar spine is denied. 


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


